DETAILED ACTION
Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 12, 13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0094053 A1 to Jung et al. in view of U.S. Pub. No. 2015/0073306 A1 to Abeyratne et al.  

As to claim 1, Jung teaches a method for automatically providing a caregiver (nurses/physicians/clinician 104) of a patient (patient 106) with a disease state diagnosis of the patient the method comprising: 
operating an input/output interface (User Interface 108) of an electronic device including a memory storing the software product to prompt the caregiver for identification of a number of disease diagnostic parameters and values (diagnosis parameters) therefore for the patient (“...In order to provide the spider charts 110a, 110b, 110c, the diagnosis system 102 may receive at least one set of diagnosis parameters associated with one or more patients, such as the patient 106. As shown in FIG. 1, for example, the user interface 108 may include one or more input fields 112, with which the clinician 104, the patient 106, or some other user, not shown, may enter diagnosis parameters relevant to the patient 106...For example, the clinician 104 may interview the patient 106 to obtain diagnosis parameters that may then be entered into the input fields 112. As another example, the patient 106 may be given the opportunity to enter self-perceived diagnosis parameters. The input fields 112 may provide for receipt of the diagnosis parameters using, e.g., drop-down menus, text boxes, multiple-choice question/answer pairs or other types of question/answer pairs, or virtually any technique for inputting data into the user interface 108...In more specific examples, the input fields 112 may be associated with a graphical representation (e.g., a bodily representation) of the patient 106 (or a generic patient), so that the clinician 104, patient 106, or other user, may designate portions of the graphically-represented body to indicate symptoms or other ailments associated therewith. In other examples, the input fields 112 may be associated with a generic spider chart, which the clinician 104, the patient 106, or other user may then manipulate to enter the diagnosis parameters. For example, the spider chart 110a may initially be presented as a blank spider chart having identified axes, and the clinician 104, the patient 106, or other user may input the plot 111 simply by appropriate selection of one or more axes of the spider chart 110a. In this example, for example, if the spider chart 110a associates the axis "a" with temperature and is marked from 90 degrees Fahrenheit to 110 degrees Fahrenheit, then the clinician 104, patient 106, or other user may simply click on (or otherwise select) a current patient temperature (such as 102 degrees Fahrenheit) to provide a point on that axis for the plot 111...The diagnosis system 102 may include, for example, one or more modules, agents, or other software-based applications that may be configured to provide the functionality described herein, and/or related functionality. For example, in FIG. 1, the diagnosis system 102 is illustrated as including a parameter handler 116 that may be configured to receive the one or more diagnosis parameters, e.g., from the input fields 112...In other examples, sensors 117 may be used to collect or otherwise determine the diagnosis parameters, in conjunction with the parameter handler 116. For example, the sensors 117 may include heart rate monitors, blood-pressure monitors, or virtually any other diagnosis parameter that may be detected electro-mechanically...” paragraphs 0044-0046/0048/0049); 
provided that the disease diagnostic parameters (diagnosis parameters) comprise screen-in criteria (Diagnosis Database 124) as determined in a first pass based on input provided to the input/output interface from the caregiver (receive "n" diagnosis parameters), operating a processor of the electronic device in a second pass sequenced subsequent to the first pass (determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112) (“...At the operation 1114, at least one additional diagnosis parameter may be determined for the determining of the one or more spider charts. For example, the spider chart generator 118 may receive "n" diagnosis parameters from the parameter handler 116, and may access the graphical representation database 120 and/or the diagnosis database 124 to determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112. At the operation 1116, the at least one additional diagnosis parameter may be added to the at least one set of diagnosis parameters. For example, the spider chart generator 118 may then add the requested/received diagnosis parameter when determining the spider chart 110a. In these and other examples, then, the diagnosis system 102 may determine that a value for a particular diagnosis parameter, if known, may increase the chances of an accurate diagnosis, and may thus request a value for such a diagnostic parameter for use in providing the spider chart 110a...” paragraph 0107) to complete at least the following: 
operating a processor of the electronic device to (Spider Chart Generator 118/Diagnosis Generator 122) select one of the diagnostic models from the memory based on the identified disease diagnostic parameters/operating the processor to apply the values of the disease diagnostic parameters to the selected diagnostic model (“...Using the received diagnosis parameters, a spider chart generator 118 may be configured to determine one or more spider charts associated with one or more potential diagnoses for the one or more patients. For example, for the spider chart 110a, the spider chart generator 118 may create the appropriate axes associated with the received diagnosis parameters, and may plot the received values for the diagnosis parameters accordingly. In so doing, for example, the spider chart generator 118 may normalize or otherwise process the received values, in order to plot otherwise disparate numerical values relative to one another...In generating the one or more spider charts, the spider chart generator 118 may access or otherwise utilize a graphical representation database 120. The graphical representation database 120 may include, for example, a database or other type of memory that stores whole or partial templates (or other relevant information) for use in generating the spider charts. For example, in some situations the parameter handler 116 may receive a number of diagnosis parameters, which may be associated with, as described herein, characteristics of the patient 106 such as physical symptoms, family/social history, current medications, current laboratory results, or other relevant characteristics or parameters. These parameters may or may not be capable of representation on a single spider chart in a meaningful fashion, so that the spider chart generator 118 may be configured to separate the received parameters for appropriate plotting on corresponding spider charts, and, in so doing, may access the graphical representations database 120 to determine possible axes for constructing possible spider charts. More generally, and as described in more detail herein, the spider chart generator 118 may access the graphical representations database 120 in order to determine any useful information in generating a spider chart that corresponds to received diagnosis parameters and/or that corresponds to potential diagnosis...For example, a diagnosis generator 122 may be configured to receive the diagnosis parameters and to access a diagnosis database 124 to thereby generate a number of potential diagnoses. In the example mentioned above, the diagnosis generator 122 may receive the diagnosis parameters and may execute one or more algorithms to determine potential diagnoses of influenza or pneumonia. Although examples of such diagnosis algorithms are known (e.g., implementing one or more of an expert system, an interactive wizard, a knowledge-based system, a neural network, a weighted matching of patient symptoms to corresponding ailments, or virtually any algorithmic technique for determining a diagnosis based on one or more parameters), it may be appreciated that outputs of the diagnosis generator 122 may be insufficient to completely or accurately diagnose a particular illness or other ailment of the patient 106, particularly for less-experienced clinicians 104 or for situations in which the clinician 104 is time-limited. In the system of FIG. 1, the diagnosis generator 122 may thus be used to generate a plurality of most-likely possible diagnoses, each of which may then be represented as a spider chart by the spider chart generator 118 (and the graphical representations database 120), e.g., as the spider charts 110b, 110c...” paragraphs 0050-0052); and 
presenting (View Generator 126) a diagnosis to the caregiver on the input/output interface based upon results of the application of the parameters to the selected diagnostic model for the caregiver to use in providing therapy to the patient (“...A view generator 126 may then be used to provide the one or more spider charts in visual proximity to one another, e.g., on the user interface 108. By placing the one or more spider charts in visual proximity to one another, the clinician 104 or other user may quickly and easily perform a visual comparison between the one or more spider charts. Although the example of FIG. 1 illustrates an example in which three spider charts 110a, 110b, 110c are displayed next to one another, it may be appreciated that many other techniques exist for providing the one or more spider charts in visual proximity to one another. For example, a single set of axes (e.g., "a"-"f") may be provided, and multiple plots may be presented thereon (e.g., corresponding to multiple patients or to a single patient and several possible diagnoses, as described herein, where different patients/diagnoses may be visually differentiated by color, highlighting, or other visual indicator(s))...In a providing operation 330, the one or more spider charts may be provided in visual proximity to one another. For example, the view generator 126 may be configured to provide the spider charts 110a, 110b, 110c in visual proximity to one another within the user interface 108. In various examples, the spider charts 110a, 110b, 110c may be provided next to one another or superimposed on one another, or may be movable (e.g., dragged-and-dropped) within the user interface 108. More details regarding these and other examples are provided herein...” paragraph 0053/0062). 
 Jung is silent with reference to providing a diagnostic application software product including a multiplicity of diagnostic models derived from investigation of a population containing disease state positive and non-disease state subjects. 
Abeyratne teaches providing a diagnostic application software product including a multiplicity of diagnostic models (Pneumonia/-non-Pneumonia classification/Wet/Non-Wet Classification) derived from investigation of a population containing disease state positive and non-disease state subjects (“... Pneumonia/Non-Pneumonia and Wet/Non-Wet Cough Sounds Classification Method..Referring now to FIG. 12 there is shown a block diagram illustrating a method according to a preferred embodiment of a further aspect of the present invention. The method illustrated in FIG. 12 is developed for the diagnosis of particular disease states, for example Pneumonia/-non-Pneumonia classification, associated with a patient. A further embodiment of a classification method according to an embodiment of the present invention is discussed at the end of this specification. Wet/Non-Wet Classification Results. A. Training and Testing Datasets...Total of 178 cough events from 46 subjects were analyzed. The male to female ratio of the subjects in database was 1:1. The mean age of the subjects was 3 years and 1 month. A pediatrician, with clinical and research experience of more than 20 years in the field of childhood illness with specialty in chronic cough, asthma, and other respiratory diseases, manually classified 178 cough events into Wet and non-Wet after careful listening. We consider this manual classification as the `reference standard` against which results of automatic classification by designed LR model were compared...” paragraphs 0164/0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung with the teaching of Abeyratne because the teaching of Abeyratne would improve the system of Jung by providing a technique of categorizing cough related events as either diseased or non-diseased according to a classification procedure to prepare for disease diagnosis (paragraph 0043).
As to claim 2, Abeyratne teaches a method according to claim 1, wherein said diagnostic parameters comprise: breathing rate, existence of fever, existence of runny nose, number of days with runny nose, number of days with cough, existence of chest indrawing, temperature, BMI (body mass index), and oxygen saturation level (“...To improve the specificity of the WHO criteria, Cardoso et al [ref 6] suggested including presence of fever to diagnose pneumonia. They showed that adding fever improves diagnostic specificity significantly (up to 50%). Several other researchers in the past have assessed the accuracy of the WHO criteria in childhood pneumonia diagnosis. Harari et al [ref 7] studied several variables including tachypnoea to determine which clinical signs best predict radiographic evidence of pneumonia, in 185 children. They reported sensitivity of 73% and 64% specificity in diagnosing pneumonia with only tachypnoea (respiratory rate (RR) 50.gtoreq.breaths/min for kids <12 months and RR.gtoreq.40 breaths/min if age 1 year or older) as predictor. When they added chest indrawing to tachypnoea sensitivity improved by 4% at the cost of specificity (dropped by 6%). Similarly with the other clinical symptoms such as nasal flaring, fever, sleeping poorly cough>2 days etc, sensitivity and specificity varied between 20 to 90%[ref 6-10]. High sensitivity was achieved at the cost of specificity and vice-versa... The data acquisition environment for this work is Respiratory Medicine Unit of the Sardjito Hospital, Gadjah Mada University, Indonesia. Our subject population includes individuals with symptoms of respiratory disease. Patients admitted to the general ward of the hospital were assessed by a clinician for the presented symptoms. All the observations were documented in a standard sheet. Observations included presence of cough, runny nose, fever, breathing difficulty, diarrhoea etc. Clinician also recorded Temperature, Breathing rate, SpO2 and Heart rate...” paragraphs 0018/0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung with the teaching of Abeyratne because the teaching of Abeyratne would improve the system of Jung by providing a technique of categorizing cough related events as either diseased or non-diseased according to a classification procedure to prepare for disease diagnosis (paragraph 0043).

As to claim 4, Abeyratne teaches a method according to claim 1, including prompting for user choice of a diagnostic model optimized for "sensitivity", "specificity" -3-ABEYRATNE et al.Atty Docket No.: JR-5750-7 Appl. No. To be assigned or "accuracy" wherein the method includes operating the electronic device to select one of the diagnostic models taking into account the optimization choice (“...To improve the specificity of the WHO criteria, Cardoso et al [ref 6] suggested including presence of fever to diagnose pneumonia. They showed that adding fever improves diagnostic specificity significantly (up to 50%). Several other researchers in the past have assessed the accuracy of the WHO criteria in childhood pneumonia diagnosis. Harari et al [ref 7] studied several variables including tachypnoea to determine which clinical signs best predict radiographic evidence of pneumonia, in 185 children. They reported sensitivity of 73% and 64% specificity in diagnosing pneumonia with only tachypnoea (respiratory rate (RR) 50.gtoreq.breaths/min for kids <12 months and RR.gtoreq.40 breaths/min if age 1 year or older) as predictor. When they added chest indrawing to tachypnoea sensitivity improved by 4% at the cost of specificity (dropped by 6%). Similarly with the other clinical symptoms such as nasal flaring, fever, sleeping poorly cough>2 days etc, sensitivity and specificity varied between 20 to 90%[ref 6-10]. High sensitivity was achieved at the cost of specificity and vice-versa...The mean sensitivity and specificity for Wet/non-wet classification using LR-model was 74.8.+-.9% and 69.9.+-.9.4% respectively for testing datasets, when all the cough features were used to train the model. Mean sensitivity and specificity values jumped to 79.+-.9% and 72.7.+-.8.7% when only selected cough features were used. In all 22 features were selected out of 63 after the feature optimization. The selected features were 1 each from BSG, LogE and Kurt; 2 from NGS; 3 from ZCR; 5 from formant frequency; and 9 from MFCC...Table 14 shows the mean sensitivity, specificity, accuracy and kappa results for training and testing datasets...” paragraphs 0018/ 0214/0215).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung with the teaching of Abeyratne because the teaching of Abeyratne would improve the system of Jung by providing a technique of categorizing cough related events as either diseased or non-diseased according to a classification procedure to prepare for disease diagnosis (paragraph 0043).

As to claim 5, Jung teaches a method according to claim 1, including operating the device to determine if the values of diagnostic parameters indicate patient danger signs (“...FIG. 2 illustrates examples of the graphical representations of FIG. 1 in which the graphical representations include one or more spider charts. As shown in FIG. 2, the user interface 108 may provide the first spider chart 110a as including a first plot 202 and a second plot 204. The user interface 108 may further provide the spider chart 110b having a plot 206, and the spider chart 110c having a plot 208...In one example, then, the plots 202 and 204 may be patient-specific, e.g., may correspond to the patient 106 and to another patient. Consequently, the patients may be judged relative to one another with respect to their relative need for medical attention. For example, the clinician 104 may evaluate patients in a triage setting, such as in an emergency room. If the axis "c" corresponds to a patient temperature, then the clinician 104 may immediately notice that a temperature of the patient corresponding to the plot 204 is significantly higher than that of the patient corresponding to the plot 202, and may react accordingly. In other examples, the plots 202, 204 may correspond to the single patient 106, e.g., over a period of time, so that the clinician 104 may quickly observe that the temperature of the patient 106 is rising over the relevant time frame...In these and other examples, the spider charts 110b, 110c may represent possible diagnoses for the patient(s) of the spider chart 110a. For example, the spider charts 110b, 110c may share identical axes with each other and with the spider chart 110a, and may have, respectively, the plot 206 corresponding to a first diagnosis (e.g., influenza) and the plot 208 corresponding to a second diagnosis (e.g., pneumonia). Then, the clinician 104 may compare the plots 202, 204, 206 to determine that the patient corresponding to the plot 202 may suffer from influenza, based on the relative similarity of the plots 202, 206 (and the relative lack of similarity between the plots 202, 208). Meanwhile, if the plot 204 corresponds to another patient, then the clinician may determine that this other patient seems unlikely to suffer from either potential diagnosis, and may act accordingly (e.g., may collect/select more and/or different diagnosis parameters...” paragraphs 0055-0057). 
 
As to claim 6, Abeyratne teaches a method according to claim 5, including checking if the diagnostic values for the patient indicate that the patient is presenting general danger signs according to World Health Guidelines (“...B. WHO Criteria for Pneumonia Diagnosis vs Clinical Diagnosis...Table 11 shows the contingency table for Pneumonia diagnosis using WHO criteria and Clinically diagnosed Pneumonia cases for our database of 81 subjects...TABLE-US-00011 TABLE 11 Contingency table for pneumonia diagnosis using WHO criteria vs Clinically diagnosed Pneumonia. Sensitivity Specificity Accuracy WHO criteria. 92 26 66.67 [Cough OR Difficult Breathing & Clinically Confirmed Fast breathing] Diagnosis Threshold for fast breathing used are WHO 46 23 <2 months - 60 BPM Criteria 4 8 2-11 months - 50 BPM 12-60 months - 40 >60 months - 20 BPM BPM--Breaths per minute...” paragraphs 0207-0208/0254/0255).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung with the teaching of Abeyratne because the teaching of Abeyratne would improve the system of Jung by providing a technique of categorizing cough related events as either diseased or non-diseased according to a classification procedure to prepare for disease diagnosis (paragraph 0043).

As to claim 8, Jung teaches a method according to claim 1, including prompting for recording of at least one patient cough sound (“...At the operation 802, at least a portion of the at least one set of diagnosis parameters may be received, including patient parameters for the one or more patients that include one or more of a temperature, a blood pressure, a cholesterol level, a heart rate, a respiration rate, intraocular pressure, a rash, an irritated throat, a cough, a congested lung, tenderness, a bruise, a reflex, or a reaction time. For example, the parameter handler 116 may be configured to receive, e.g., by way of the input fields 112, information regarding one or more of the referenced diagnosis parameters (e.g., an indicator for a cough, along with information regarding a severity and duration of the cough)...” paragraph 0087).  

As to claim 9,  Jung teaches a method according to claim 8, including prompting for no more than two patient cough sounds (“...At the operation 802, at least a portion of the at least one set of diagnosis parameters may be received, including patient parameters for the one or more patients that include one or more of a temperature, a blood pressure, a cholesterol level, a heart rate, a respiration rate, intraocular pressure, a rash, an irritated throat, a cough, a congested lung, tenderness, a bruise, a reflex, or a reaction time. For example, the parameter handler 116 may be configured to receive, e.g., by way of the input fields 112, information regarding one or more of the referenced diagnosis parameters (e.g., an indicator for a cough, along with information regarding a severity and duration of the cough)...” paragraph 0087).  

As to claim 12, Jung teaches a method according to claim 1, wherein the diagnostic parameters comprise breathing rate, temperature, heart rate and cough sound analysis (“...At the operation 802, at least a portion of the at least one set of diagnosis parameters may be received, including patient parameters for the one or more patients that include one or more of a temperature, a blood pressure, a cholesterol level, a heart rate, a respiration rate, intraocular pressure, a rash, an irritated throat, a cough, a congested lung, tenderness, a bruise, a reflex, or a reaction time. For example, the parameter handler 116 may be configured to receive, e.g., by way of the input fields 112, information regarding one or more of the referenced diagnosis parameters (e.g., an indicator for a cough, along with information regarding a severity and duration of the cough)...” paragraph 0087).  

As to claim 13, Jung teaches a diagnostic device arranged to prompt a clinician (nurses/physicians/clinician 104) to input diagnostic information for a patient (Patient 106) and further arranged to automatically present a diagnosis to the clinician, the diagnostic device including: 
an electronic processor in communication with the electronic memory for executing the instructions (Diagnosis System 102); 
a user interface (User Interface 108) responsive to the electronic processor for the processor to prompt for and receive the diagnostic information (“...In order to provide the spider charts 110a, 110b, 110c, the diagnosis system 102 may receive at least one set of diagnosis parameters associated with one or more patients, such as the patient 106. As shown in FIG. 1, for example, the user interface 108 may include one or more input fields 112, with which the clinician 104, the patient 106, or some other user, not shown, may enter diagnosis parameters relevant to the patient 106...For example, the clinician 104 may interview the patient 106 to obtain diagnosis parameters that may then be entered into the input fields 112. As another example, the patient 106 may be given the opportunity to enter self-perceived diagnosis parameters. The input fields 112 may provide for receipt of the diagnosis parameters using, e.g., drop-down menus, text boxes, multiple-choice question/answer pairs or other types of question/answer pairs, or virtually any technique for inputting data into the user interface 108...In more specific examples, the input fields 112 may be associated with a graphical representation (e.g., a bodily representation) of the patient 106 (or a generic patient), so that the clinician 104, patient 106, or other user, may designate portions of the graphically-represented body to indicate symptoms or other ailments associated therewith. In other examples, the input fields 112 may be associated with a generic spider chart, which the clinician 104, the patient 106, or other user may then manipulate to enter the diagnosis parameters. For example, the spider chart 110a may initially be presented as a blank spider chart having identified axes, and the clinician 104, the patient 106, or other user may input the plot 111 simply by appropriate selection of one or more axes of the spider chart 110a. In this example, for example, if the spider chart 110a associates the axis "a" with temperature and is marked from 90 degrees Fahrenheit to 110 degrees Fahrenheit, then the clinician 104, patient 106, or other user may simply click on (or otherwise select) a current patient temperature (such as 102 degrees Fahrenheit) to provide a point on that axis for the plot 111...The diagnosis system 102 may include, for example, one or more modules, agents, or other software-based applications that may be configured to provide the functionality described herein, and/or related functionality. For example, in FIG. 1, the diagnosis system 102 is illustrated as including a parameter handler 116 that may be configured to receive the one or more diagnosis parameters, e.g., from the input fields 112...In other examples, sensors 117 may be used to collect or otherwise determine the diagnosis parameters, in conjunction with the parameter handler 116. For example, the sensors 117 may include heart rate monitors, blood-pressure monitors, or virtually any other diagnosis parameter that may be detected electro-mechanically... (“...A view generator 126 may then be used to provide the one or more spider charts in visual proximity to one another, e.g., on the user interface 108. By placing the one or more spider charts in visual proximity to one another, the clinician 104 or other user may quickly and easily perform a visual comparison between the one or more spider charts. Although the example of FIG. 1 illustrates an example in which three spider charts 110a, 110b, 110c are displayed next to one another, it may be appreciated that many other techniques exist for providing the one or more spider charts in visual proximity to one another. For example, a single set of axes (e.g., "a"-"f") may be provided, and multiple plots may be presented thereon (e.g., corresponding to multiple patients or to a single patient and several possible diagnoses, as described herein, where different patients/diagnoses may be visually differentiated by color, highlighting, or other visual indicator(s))...In a providing operation 330, the one or more spider charts may be provided in visual proximity to one another. For example, the view generator 126 may be configured to provide the spider charts 110a, 110b, 110c in visual proximity to one another within the user interface 108. In various examples, the spider charts 110a, 110b, 110c may be provided next to one another or superimposed on one another, or may be movable (e.g., dragged-and-dropped) within the user interface 108. More details regarding these and other examples are provided herein...” paragraphs 0044-0046/0048/0049); 
wherein provided that the diagnostic information (diagnosis parameters) comprise screen-in criteria (diagnosis database 124) as determined in a first pass based on input provided to the input/output interface device from the caregiver (receive "n" diagnosis parameters), operating a processor of the electronic device in a second pass sequenced subsequent to the first pass (determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112) (“...At the operation 1114, at least one additional diagnosis parameter may be determined for the determining of the one or more spider charts. For example, the spider chart generator 118 may receive "n" diagnosis parameters from the parameter handler 116, and may access the graphical representation database 120 and/or the diagnosis database 124 to determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112. At the operation 1116, the at least one additional diagnosis parameter may be added to the at least one set of diagnosis parameters. For example, the spider chart generator 118 may then add the requested/received diagnosis parameter when determining the spider chart 110a. In these and other examples, then, the diagnosis system 102 may determine that a value for a particular diagnosis parameter, if known, may increase the chances of an accurate diagnosis, and may thus request a value for such a diagnostic parameter for use in providing the spider chart 110a...” paragraph 0107) to complete at least the following:
the processor is configured by the diagnostic application in use to present a diagnosis of the patient with the user interface by applying the diagnostic information to at least one of said diagnostic models (“...Using the received diagnosis parameters, a spider chart generator 118 may be configured to determine one or more spider charts associated with one or more potential diagnoses for the one or more patients. For example, for the spider chart 110a, the spider chart generator 118 may create the appropriate axes associated with the received diagnosis parameters, and may plot the received values for the diagnosis parameters accordingly. In so doing, for example, the spider chart generator 118 may normalize or otherwise process the received values, in order to plot otherwise disparate numerical values relative to one another...In generating the one or more spider charts, the spider chart generator 118 may access or otherwise utilize a graphical representation database 120. The graphical representation database 120 may include, for example, a database or other type of memory that stores whole or partial templates (or other relevant information) for use in generating the spider charts. For example, in some situations the parameter handler 116 may receive a number of diagnosis parameters, which may be associated with, as described herein, characteristics of the patient 106 such as physical symptoms, family/social history, current medications, current laboratory results, or other relevant characteristics or parameters. These parameters may or may not be capable of representation on a single spider chart in a meaningful fashion, so that the spider chart generator 118 may be configured to separate the received parameters for appropriate plotting on corresponding spider charts, and, in so doing, may access the graphical representations database 120 to determine possible axes for constructing possible spider charts. More generally, and as described in more detail herein, the spider chart generator 118 may access the graphical representations database 120 in order to determine any useful information in generating a spider chart that corresponds to received diagnosis parameters and/or that corresponds to potential diagnosis...For example, a diagnosis generator 122 may be configured to receive the diagnosis parameters and to access a diagnosis database 124 to thereby generate a number of potential diagnoses. In the example mentioned above, the diagnosis generator 122 may receive the diagnosis parameters and may execute one or more algorithms to determine potential diagnoses of influenza or pneumonia. Although examples of such diagnosis algorithms are known (e.g., implementing one or more of an expert system, an interactive wizard, a knowledge-based system, a neural network, a weighted matching of patient symptoms to corresponding ailments, or virtually any algorithmic technique for determining a diagnosis based on one or more parameters), it may be appreciated that outputs of the diagnosis generator 122 may be insufficient to completely or accurately diagnose a particular illness or other ailment of the patient 106, particularly for less-experienced clinicians 104 or for situations in which the clinician 104 is time-limited. In the system of FIG. 1, the diagnosis generator 122 may thus be used to generate a plurality of most-likely possible diagnoses, each of which may then be represented as a spider chart by the spider chart generator 118 (and the graphical representations database 120), e.g., as the spider charts 110b, 110c...” paragraphs 0050-0052/0053/0062).  
Jung is silent with reference to an electronic memory storing instructions comprising a diagnostic application software product including a plurality of diagnostic models derived from investigation of pneumonia-positive and non-pneumonia subjects.
Abeyratne teaches an electronic memory storing instructions comprising a diagnostic application software product including a plurality of diagnostic models (Pneumonia/Non-Pneumonia and Wet/Non-Wet Cough Sounds Classification) derived from investigation of pneumonia-positive and non-pneumonia subjects (“... Pneumonia/Non-Pneumonia and Wet/Non-Wet Cough Sounds Classification Method..Referring now to FIG. 12 there is shown a block diagram illustrating a method according to a preferred embodiment of a further aspect of the present invention. The method illustrated in FIG. 12 is developed for the diagnosis of particular disease states, for example Pneumonia/-non-Pneumonia classification, associated with a patient. A further embodiment of a classification method according to an embodiment of the present invention is discussed at the end of this specification. Wet/Non-Wet Classification Results. A. Training and Testing Datasets...Total of 178 cough events from 46 subjects were analyzed. The male to female ratio of the subjects in database was 1:1. The mean age of the subjects was 3 years and 1 month. A pediatrician, with clinical and research experience of more than 20 years in the field of childhood illness with specialty in chronic cough, asthma, and other respiratory diseases, manually classified 178 cough events into Wet and non-Wet after careful listening. We consider this manual classification as the `reference standard` against which results of automatic classification by designed LR model were compared...” paragraphs 0164/0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung with the teaching of Abeyratne because the teaching of Abeyratne would improve the system of Jung by providing a technique of categorizing cough related events as either diseased or non-diseased according to a classification procedure to prepare for disease diagnosis (paragraph 0043).

As to claim 17, Jung teaches a method of automatically diagnosing disease in a patient (Patient 106), the method comprising: 
using an input/output interface device coupled to an electronic device (User Interface 108) to obtain values of two or more diagnostic parameters (diagnosis parameters) of the patient from a caregiver (nurses/physicians/clinician 104) for the patient (“...In order to provide the spider charts 110a, 110b, 110c, the diagnosis system 102 may receive at least one set of diagnosis parameters associated with one or more patients, such as the patient 106. As shown in FIG. 1, for example, the user interface 108 may include one or more input fields 112, with which the clinician 104, the patient 106, or some other user, not shown, may enter diagnosis parameters relevant to the patient 106...For example, the clinician 104 may interview the patient 106 to obtain diagnosis parameters that may then be entered into the input fields 112. As another example, the patient 106 may be given the opportunity to enter self-perceived diagnosis parameters. The input fields 112 may provide for receipt of the diagnosis parameters using, e.g., drop-down menus, text boxes, multiple-choice question/answer pairs or other types of question/answer pairs, or virtually any technique for inputting data into the user interface 108...In more specific examples, the input fields 112 may be associated with a graphical representation (e.g., a bodily representation) of the patient 106 (or a generic patient), so that the clinician 104, patient 106, or other user, may designate portions of the graphically-represented body to indicate symptoms or other ailments associated therewith. In other examples, the input fields 112 may be associated with a generic spider chart, which the clinician 104, the patient 106, or other user may then manipulate to enter the diagnosis parameters. For example, the spider chart 110a may initially be presented as a blank spider chart having identified axes, and the clinician 104, the patient 106, or other user may input the plot 111 simply by appropriate selection of one or more axes of the spider chart 110a. In this example, for example, if the spider chart 110a associates the axis "a" with temperature and is marked from 90 degrees Fahrenheit to 110 degrees Fahrenheit, then the clinician 104, patient 106, or other user may simply click on (or otherwise select) a current patient temperature (such as 102 degrees Fahrenheit) to provide a point on that axis for the plot 111...The diagnosis system 102 may include, for example, one or more modules, agents, or other software-based applications that may be configured to provide the functionality described herein, and/or related functionality. For example, in FIG. 1, the diagnosis system 102 is illustrated as including a parameter handler 116 that may be configured to receive the one or more diagnosis parameters, e.g., from the input fields 112...In other examples, sensors 117 may be used to collect or otherwise determine the diagnosis parameters, in conjunction with the parameter handler 116. For example, the sensors 117 may include heart rate monitors, blood-pressure monitors, or virtually any other diagnosis parameter that may be detected electro-mechanically... (“...A view generator 126 may then be used to provide the one or more spider charts in visual proximity to one another, e.g., on the user interface 108. By placing the one or more spider charts in visual proximity to one another, the clinician 104 or other user may quickly and easily perform a visual comparison between the one or more spider charts. Although the example of FIG. 1 illustrates an example in which three spider charts 110a, 110b, 110c are displayed next to one another, it may be appreciated that many other techniques exist for providing the one or more spider charts in visual proximity to one another. For example, a single set of axes (e.g., "a"-"f") may be provided, and multiple plots may be presented thereon (e.g., corresponding to multiple patients or to a single patient and several possible diagnoses, as described herein, where different patients/diagnoses may be visually differentiated by color, highlighting, or other visual indicator(s))...In a providing operation 330, the one or more spider charts may be provided in visual proximity to one another. For example, the view generator 126 may be configured to provide the spider charts 110a, 110b, 110c in visual proximity to one another within the user interface 108. In various examples, the spider charts 110a, 110b, 110c may be provided next to one another or superimposed on one another, or may be movable (e.g., dragged-and-dropped) within the user interface 108. More details regarding these and other examples are provided herein...” paragraphs 0044-0046/0048/0049); 
said diagnostic parameters comprising: 
breathing rate, existence of fever, existence of runny nose, number of days with runny nose, number of days with cough, existence of chest indrawing, temperature, BMI (body mass index), and oxygen saturation level (“...At the operation 802, at least a portion of the at least one set of diagnosis parameters may be received, including patient parameters for the one or more patients that include one or more of a temperature, a blood pressure, a cholesterol level, a heart rate, a respiration rate, intraocular pressure, a rash, an irritated throat, a cough, a congested lung, tenderness, a bruise, a reflex, or a reaction time. For example, the parameter handler 116 may be configured to receive, e.g., by way of the input fields 112, information regarding one or more of the referenced diagnosis parameters (e.g., an indicator for a cough, along with information regarding a severity and duration of the cough)...” paragraph 0087); 
provided that the disease diagnostic parameters (diagnosis parameters) comprise screen-in criteria (Diagnosis Database 124) as determined in a first pass based on input provided to the input/output interface device from the caregiver (receive "n" diagnosis parameters), operating a processor of the electronic device in a second pass sequenced subsequent to the first pass (determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112) (“...At the operation 1114, at least one additional diagnosis parameter may be determined for the determining of the one or more spider charts. For example, the spider chart generator 118 may receive "n" diagnosis parameters from the parameter handler 116, and may access the graphical representation database 120 and/or the diagnosis database 124 to determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112. At the operation 1116, the at least one additional diagnosis parameter may be added to the at least one set of diagnosis parameters. For example, the spider chart generator 118 may then add the requested/received diagnosis parameter when determining the spider chart 110a. In these and other examples, then, the diagnosis system 102 may determine that a value for a particular diagnosis parameter, if known, may increase the chances of an accurate diagnosis, and may thus request a value for such a diagnostic parameter for use in providing the spider chart 110a...” paragraph 0107) to complete at least the following:
using a processor device operatively coupled to the input/output interface to apply the two or more diagnostic parameters to an electronic memory storing a plurality of precompiled disease diagnostic models to thereby identify an optimal diagnostic model of said plurality (“...In order to provide the spider charts 110a, 110b, 110c, the diagnosis system 102 may receive at least one set of diagnosis parameters associated with one or more patients, such as the patient 106. As shown in FIG. 1, for example, the user interface 108 may include one or more input fields 112, with which the clinician 104, the patient 106, or some other user, not shown, may enter diagnosis parameters relevant to the patient 106...For example, the clinician 104 may interview the patient 106 to obtain diagnosis parameters that may then be entered into the input fields 112. As another example, the patient 106 may be given the opportunity to enter self-perceived diagnosis parameters. The input fields 112 may provide for receipt of the diagnosis parameters using, e.g., drop-down menus, text boxes, multiple-choice question/answer pairs or other types of question/answer pairs, or virtually any technique for inputting data into the user interface 108...In more specific examples, the input fields 112 may be associated with a graphical representation (e.g., a bodily representation) of the patient 106 (or a generic patient), so that the clinician 104, patient 106, or other user, may designate portions of the graphically-represented body to indicate symptoms or other ailments associated therewith. In other examples, the input fields 112 may be associated with a generic spider chart, which the clinician 104, the patient 106, or other user may then manipulate to enter the diagnosis parameters. For example, the spider chart 110a may initially be presented as a blank spider chart having identified axes, and the clinician 104, the patient 106, or other user may input the plot 111 simply by appropriate selection of one or more axes of the spider chart 110a. In this example, for example, if the spider chart 110a associates the axis "a" with temperature and is marked from 90 degrees Fahrenheit to 110 degrees Fahrenheit, then the clinician 104, patient 106, or other user may simply click on (or otherwise select) a current patient temperature (such as 102 degrees Fahrenheit) to provide a point on that axis for the plot 111...The diagnosis system 102 may include, for example, one or more modules, agents, or other software-based applications that may be configured to provide the functionality described herein, and/or related functionality. For example, in FIG. 1, the diagnosis system 102 is illustrated as including a parameter handler 116 that may be configured to receive the one or more diagnosis parameters, e.g., from the input fields 112...In other examples, sensors 117 may be used to collect or otherwise determine the diagnosis parameters, in conjunction with the parameter handler 116. For example, the sensors 117 may include heart rate monitors, blood-pressure monitors, or virtually any other diagnosis parameter that may be detected electro-mechanically... (“...A view generator 126 may then be used to provide the one or more spider charts in visual proximity to one another, e.g., on the user interface 108. By placing the one or more spider charts in visual proximity to one another, the clinician 104 or other user may quickly and easily perform a visual comparison between the one or more spider charts. Although the example of FIG. 1 illustrates an example in which three spider charts 110a, 110b, 110c are displayed next to one another, it may be appreciated that many other techniques exist for providing the one or more spider charts in visual proximity to one another. For example, a single set of axes (e.g., "a"-"f") may be provided, and multiple plots may be presented thereon (e.g., corresponding to multiple patients or to a single patient and several possible diagnoses, as described herein, where different patients/diagnoses may be visually differentiated by color, highlighting, or other visual indicator(s))...In a providing operation 330, the one or more spider charts may be provided in visual proximity to one another. For example, the view generator 126 may be configured to provide the spider charts 110a, 110b, 110c in visual proximity to one another within the user interface 108. In various examples, the spider charts 110a, 110b, 110c may be provided next to one another or superimposed on one another, or may be movable (e.g., dragged-and-dropped) within the user interface 108. More details regarding these and other examples are provided herein...” paragraphs 0044-0046/0048/0049); 
applying the values of the two or more diagnostic parameters to the identified optimal diagnostic model to generate a diagnosis output from the diagnostic model (“...In order to provide the spider charts 110a, 110b, 110c, the diagnosis system 102 may receive at least one set of diagnosis parameters associated with one or more patients, such as the patient 106. As shown in FIG. 1, for example, the user interface 108 may include one or more input fields 112, with which the clinician 104, the patient 106, or some other user, not shown, may enter diagnosis parameters relevant to the patient 106...For example, the clinician 104 may interview the patient 106 to obtain diagnosis parameters that may then be entered into the input fields 112. As another example, the patient 106 may be given the opportunity to enter self-perceived diagnosis parameters. The input fields 112 may provide for receipt of the diagnosis parameters using, e.g., drop-down menus, text boxes, multiple-choice question/answer pairs or other types of question/answer pairs, or virtually any technique for inputting data into the user interface 108...In more specific examples, the input fields 112 may be associated with a graphical representation (e.g., a bodily representation) of the patient 106 (or a generic patient), so that the clinician 104, patient 106, or other user, may designate portions of the graphically-represented body to indicate symptoms or other ailments associated therewith. In other examples, the input fields 112 may be associated with a generic spider chart, which the clinician 104, the patient 106, or other user may then manipulate to enter the diagnosis parameters. For example, the spider chart 110a may initially be presented as a blank spider chart having identified axes, and the clinician 104, the patient 106, or other user may input the plot 111 simply by appropriate selection of one or more axes of the spider chart 110a. In this example, for example, if the spider chart 110a associates the axis "a" with temperature and is marked from 90 degrees Fahrenheit to 110 degrees Fahrenheit, then the clinician 104, patient 106, or other user may simply click on (or otherwise select) a current patient temperature (such as 102 degrees Fahrenheit) to provide a point on that axis for the plot 111...The diagnosis system 102 may include, for example, one or more modules, agents, or other software-based applications that may be configured to provide the functionality described herein, and/or related functionality. For example, in FIG. 1, the diagnosis system 102 is illustrated as including a parameter handler 116 that may be configured to receive the one or more diagnosis parameters, e.g., from the input fields 112...In other examples, sensors 117 may be used to collect or otherwise determine the diagnosis parameters, in conjunction with the parameter handler 116. For example, the sensors 117 may include heart rate monitors, blood-pressure monitors, or virtually any other diagnosis parameter that may be detected electro-mechanically...(“...A view generator 126 may then be used to provide the one or more spider charts in visual proximity to one another, e.g., on the user interface 108. By placing the one or more spider charts in visual proximity to one another, the clinician 104 or other user may quickly and easily perform a visual comparison between the one or more spider charts. Although the example of FIG. 1 illustrates an example in which three spider charts 110a, 110b, 110c are displayed next to one another, it may be appreciated that many other techniques exist for providing the one or more spider charts in visual proximity to one another. For example, a single set of axes (e.g., "a"-"f") may be provided, and multiple plots may be presented thereon (e.g., corresponding to multiple patients or to a single patient and several possible diagnoses, as described herein, where different patients/diagnoses may be visually differentiated by color, highlighting, or other visual indicator(s))...In a providing operation 330, the one or more spider charts may be provided in visual proximity to one another. For example, the view generator 126 may be configured to provide the spider charts 110a, 110b, 110c in visual proximity to one another within the user interface 108. In various examples, the spider charts 110a, 110b, 110c may be provided next to one another or superimposed on one another, or may be movable (e.g., dragged-and-dropped) within the user interface 108. More details regarding these and other examples are provided herein...” paragraphs 0044-0046/0048/0049); and
operating the input/output interface device in accordance with the diagnosis output to indicate presence or absence of pneumonia in the patient to the caregiver, for use by the caregiver in providing care to the patient (“...A view generator 126 may then be used to provide the one or more spider charts in visual proximity to one another, e.g., on the user interface 108. By placing the one or more spider charts in visual proximity to one another, the clinician 104 or other user may quickly and easily perform a visual comparison between the one or more spider charts. Although the example of FIG. 1 illustrates an example in which three spider charts 110a, 110b, 110c are displayed next to one another, it may be appreciated that many other techniques exist for providing the one or more spider charts in visual proximity to one another. For example, a single set of axes (e.g., "a"-"f") may be provided, and multiple plots may be presented thereon (e.g., corresponding to multiple patients or to a single patient and several possible diagnoses, as described herein, where different patients/diagnoses may be visually differentiated by color, highlighting, or other visual indicator(s))...In a providing operation 330, the one or more spider charts may be provided in visual proximity to one another. For example, the view generator 126 may be configured to provide the spider charts 110a, 110b, 110c in visual proximity to one another within the user interface 108. In various examples, the spider charts 110a, 110b, 110c may be provided next to one another or superimposed on one another, or may be movable (e.g., dragged-and-dropped) within the user interface 108. More details regarding these and other examples are provided herein...” paragraph 0053/0062).
Jung is silent with reference to wherein the pneumonia diagnostic models are derived from investigation of a population of pneumonia positive patients and non-pneumonia positive subjects.
Abeyratne teaches wherein the pneumonia diagnostic models (Pneumonia/Non-Pneumonia and Wet/Non-Wet Cough Sounds Classification) are derived from investigation of a population of pneumonia positive patients and non-pneumonia positive subjects (“...Pneumonia/Non-Pneumonia and Wet/Non-Wet Cough Sounds Classification Method..Referring now to FIG. 12 there is shown a block diagram illustrating a method according to a preferred embodiment of a further aspect of the present invention. The method illustrated in FIG. 12 is developed for the diagnosis of particular disease states, for example Pneumonia/-non-Pneumonia classification, associated with a patient. A further embodiment of a classification method according to an embodiment of the present invention is discussed at the end of this specification. Wet/Non-Wet Classification Results. A. Training and Testing Datasets...Total of 178 cough events from 46 subjects were analyzed. The male to female ratio of the subjects in database was 1:1. The mean age of the subjects was 3 years and 1 month. A pediatrician, with clinical and research experience of more than 20 years in the field of childhood illness with specialty in chronic cough, asthma, and other respiratory diseases, manually classified 178 cough events into Wet and non-Wet after careful listening. We consider this manual classification as the `reference standard` against which results of automatic classification by designed LR model were compared...” paragraphs 0164/0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung with the teaching of Abeyratne because the teaching of Abeyratne would improve the system of Jung by providing a technique of categorizing cough related events as either diseased or non-diseased according to a classification procedure to prepare for disease diagnosis (paragraph 0043).

As to claim 18, Jung teaches a method according to claim 1, wherein the screen-in criteria comprise breathing difficulty, breathing rate, and/or one or more symptoms of cough (“...At the operation 802, at least a portion of the at least one set of diagnosis parameters may be received, including patient parameters for the one or more patients that include one or more of a temperature, a blood pressure, a cholesterol level, a heart rate, a respiration rate, intraocular pressure, a rash, an irritated throat, a cough, a congested lung, tenderness, a bruise, a reflex, or a reaction time. For example, the parameter handler 116 may be configured to receive, e.g., by way of the input fields 112, information regarding one or more of the referenced diagnosis parameters (e.g., an indicator for a cough, along with information regarding a severity and duration of the cough)...” paragraph 0087).

As to claims 19 and 20, see the rejection of claim 18 above.

As to claim 21, Jung teaches a diagnostic device according to claim 13, wherein an initial determination is made in an initial pass whether the values of diagnostic parameters indicate patient danger signs, the initial pass being sequenced to precede the first pass (receive "n" diagnosis parameters), and wherein a determination as to whether the diagnostic parameters comprise screen-in criteria is made in the first pass provided that the initial determination indicates a lack of patient danger signs (determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112) (“...At the operation 1114, at least one additional diagnosis parameter may be determined for the determining of the one or more spider charts. For example, the spider chart generator 118 may receive "n" diagnosis parameters from the parameter handler 116, and may access the graphical representation database 120 and/or the diagnosis database 124 to determine that an additional diagnosis parameter is needed, which may then be obtained, e.g., by requesting input thereof using the input fields 112. At the operation 1116, the at least one additional diagnosis parameter may be added to the at least one set of diagnosis parameters. For example, the spider chart generator 118 may then add the requested/received diagnosis parameter when determining the spider chart 110a. In these and other examples, then, the diagnosis system 102 may determine that a value for a particular diagnosis parameter, if known, may increase the chances of an accurate diagnosis, and may thus request a value for such a diagnostic parameter for use in providing the spider chart 110a...” paragraph 0107).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0094053 A1 to Jung et al. in view of U.S. Pub. No. 2015/0073306 A1 to Abeyratne et al. as applied as to claim 1 above, and further in view of U.S. Pub. 2015/0204869 A1 to Casals-Pascual et al.
As to claim 3, Jung as modified by Abeyratne teaches a method according to claim 1, however it is silent with reference to including selecting one of the diagnostic models with reference to one or more look up tables correlating diagnostic performance of models against available diagnostic parameters.
Casals-Pascual teaches including selecting one of the diagnostic models with reference to one or more look up tables correlating diagnostic performance of models against available diagnostic parameters (“...FIG. 5--shows the diagnostic performance of the best model to predict severe pneumonia stratified by seasonality, ROC curves show differences in sensitivity and specificity of the combination of clinical features (respiratory rate and crepitations) and molecular markers (Lpc-2 and CRP) to predict severe pneumonia (versus mild pneumonia). The analysis shows ROC analysis stratified by season of enrolment in the study, 65 patients enrolled in the dry season versus 85 patients in the rainy season. The proportion of severe and mild pneumonia cases did not vary significantly with season (chi-square: 0.46). Black circles denote rainy/malaria season (June to November) and empty circles denote dry season... Diagnostic Performance of Clinical Features and Protein Biomarkers to Predict Very Severe Pneumonia..To evaluate the clinical features associated with very severe disease, 73 children with severe pneumonia were compared with 35 children with severe pneumonia and oxygen saturation <90%. Respiratory rate, chest indrawing, pallor and bronchial breathing were significantly associated with very severe pneumonia in the univariate regression analysis. The odds of very severe disease were three times higher in children with a respiratory rate greater than 78 breaths per minute (OR 3.26 [95% C, 1.10-9.67]). In the multivariate analysis, respiratory rate, chest indrawing and pallor were independently associated with very severe pneumonia. The combination of these three clinical features was specific (80%) of very severe disease but sensitivity was low (54%). (FIG. 6)...” paragraphs 0100/0122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung and Abeyratne with the teaching of Casals-Pascual because the teaching of Casals-Pascual would improve the system of Jung and Abeyratne by providing a technique of selecting the best method or process for diagnosing respiratory diseases.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0094053 A1 to Jung et al. in view of U.S. Pub. No. 2015/0073306 A1 to Abeyratne et al. as applied as to claim 1 above, and further in view of U.S. Pub. No. 2015/0205916 A1 to Yamamoto.

As to claim 7, Jung as modified by Abeyratne a method according to claim 1, however it is silent with reference to saving diagnostic results to a remote server so that diagnostic results savable and comparable from a plurality of diagnostic devices.
Yamamoto teaches saving diagnostic results to a remote server so that diagnostic results savable and comparable from a plurality of diagnostic devices (“...The management server 4 that manages patient information of patients (electronic medical records) and measurement records that are managed in the remote measurement system 200 is provided in the support center 2 in a place that is remote from the clinic 1. That is, the body sound information that the measuring person U directly samples from the patient P by using the electronic stethoscope 3 is stored in the measurement assistance device 100 and the management server 4 via the communication network 5...In the support center 2, a doctor D who has expert knowledge and skills reads out the patient information and the measurement records from the management server 4 by using an information processing terminal device or the like that is not illustrated and performs a diagnosis for the patient P...As described above, in this embodiment, the measurement assistance device 100 that is realized by the tablet PC has a function of providing information related to measurement that is necessary for the measuring person U to perform measurement. Specifically, the measurement assistance device 100 reads out the patient information from the management server 4 and displays the patient information. Further, the measurement assistance device 100 selects information that is related to measurement to be conducted for the patient P based on input information such as subjective symptoms of the patient P that is input to the measurement assistance device 100 in the clinic 1 and displays the information. The measurement assistance device of the present invention that has the measurement assistance function that provides information related to measurement may be realized as the management server 4 in a remote place...In the remote measurement system 200 (FIG. 2) of the present invention, the measurement assistance device 100 of the present invention is provided, and a case described below is thereby realized. That is, the doctor D who is in a remote place (the support center 2) may analyze the measurement result that is obtained by the measurement performed by the measuring person U and perform a diagnosis for the patient P by operating the management server 4. As described above, the doctor D may call the measurement result screen and perform the diagnosis by operating the management server 4 and may further input and save a diagnosis result for the measurement result. A diagnosis input screen by which the doctor D inputs the diagnosis result is created by the screen creation portion 23 of the management server 4...The screen creation portion 23 of the management server 4 creates the diagnosis input screen that is illustrated in FIG. 14 and displays that on the display portion to which the doctor D may refer. The diagnosis input screen is created with the patient ID and the measurement date as keys, for example. That is, information that is input by the doctor D via the diagnosis input screen is stored in the measurement result storage portion with the patient ID and the measurement date as the keys...” paragraphs 0193/0195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung and Abeyratne with the teaching of Yamamoto because the teaching of Yamamoto would improve the system of Jung and Abeyratne by providing access to diagnosis results remotely and to multiplicity of users.

Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0094053 A1 to Jung et al. in view of U.S. Pub. No. 2015/0073306 A1 to Abeyratne et al. as applied as to claim 8 above, and further in view of U.S. Pub. No. 2005/0065813 A1 to Mishelevich et al.

As to claim 10, Jung as modified by Abeyratne teaches a method according to claim 8, however it does not explicitly teach applying the at least one patient cough sound to a cough feature extraction engine of the diagnostic application to generate patient cough features. 
Mishelevich teaches applying the at least one patient cough sound to a cough feature extraction engine of the diagnostic application to generate patient cough features (“...Another form of data that may be entered through the unstructured data entry mode 62 includes physiological data captured at the location of the patient. The physiological data can be gathered through the use of a remote medical diagnostic tool 68. The remote medical diagnostic tool 68 could be, for example, an EKG monitor that monitors the electrocardiographic signal of the heart. The output of the diagnostic tool 68 could be coupled to the computer of the patient 20 through a serial port, USB port, or any other type of connection. The EKG would represent raw data that could be used by the system 10 to diagnose a heart condition. The data could be examined and/or integrated by the system 10 in order to generate questions, or so that the raw data can be displayed to the physician. Finally, unstructured data can be input into the system 10 through the diagnostic tool 68 via a sound file. The patient 10 may record a cough, or some other sound, through a microphone that can then be entered into the site through the unstructured data entry mode 62. The data gathered through the data entry modes 62-66 is passed to the server applications 46 for examination and storage... The server applications 46: (i) process and store the data passed from the patient interface 42; (ii) communicate back to the patient interface 42 with additional questions, and (iii) compile summary information for the physician interface 44. The server applications 46 include an interpretation module 70 configured to translate unstructured data from the patient interface 42 into structured data. The medical history database 48 and the reference database 58 store the data from the patient interface 42 and the interpretation module 70. The IDD module 52 and the DxNA module 54 process the information from the patient interface 42 and the databases 48 and 58. The IDD module 52 also queries the patient interface 42 with additional questions. The DxNA, IDD and medical history database modules are also responsible for generating the summary information for the physician interface 44. Finally, the treatment module 56 processes information from the databases 48, 58 to determine treatment protocols...” paragraphs 0061/062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung and Abeyratne with the teaching of Mishelevich because the teaching of Mishelevich would improve the system of Jung and Abeyratne by providing a microphone sensor for determining or diagnosing cough related ailment.

As to claim 11, Jung as modified by Abeyratne teaches a method according to claim 10, however it does not explicitly teach wherein the patient cough features are applied to the diagnostic model to assist the diagnosis.  
Mishelevich teaches wherein the patient cough features are applied to the diagnostic model to assist the diagnosis (“...Another form of data that may be entered through the unstructured data entry mode 62 includes physiological data captured at the location of the patient. The physiological data can be gathered through the use of a remote medical diagnostic tool 68. The remote medical diagnostic tool 68 could be, for example, an EKG monitor that monitors the electrocardiographic signal of the heart. The output of the diagnostic tool 68 could be coupled to the computer of the patient 20 through a serial port, USB port, or any other type of connection. The EKG would represent raw data that could be used by the system 10 to diagnose a heart condition. The data could be examined and/or integrated by the system 10 in order to generate questions, or so that the raw data can be displayed to the physician. Finally, unstructured data can be input into the system 10 through the diagnostic tool 68 via a sound file. The patient 10 may record a cough, or some other sound, through a microphone that can then be entered into the site through the unstructured data entry mode 62. The data gathered through the data entry modes 62-66 is passed to the server applications 46 for examination and storage... The server applications 46: (i) process and store the data passed from the patient interface 42; (ii) communicate back to the patient interface 42 with additional questions, and (iii) compile summary information for the physician interface 44. The server applications 46 include an interpretation module 70 configured to translate unstructured data from the patient interface 42 into structured data. The medical history database 48 and the reference database 58 store the data from the patient interface 42 and the interpretation module 70. The IDD module 52 and the DxNA module 54 process the information from the patient interface 42 and the databases 48 and 58. The IDD module 52 also queries the patient interface 42 with additional questions. The DxNA, IDD and medical history database modules are also responsible for generating the summary information for the physician interface 44. Finally, the treatment module 56 processes information from the databases 48, 58 to determine treatment protocols...” paragraphs 0061/062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung and Abeyratne with the teaching of Mishelevich because the teaching of Mishelevich would improve the system of Jung and Abeyratne by providing a microphone sensor for determining or diagnosing cough related ailment.
As to claim 14, Jung as modified by Abeyratne teaches a diagnostic device according to claim 13, however it does not explicitly teach wherein the diagnostic device includes a microphone and audio interface coupling the microphone to the electronic processor for receiving a cough sound of the patient. 	Mishelevich teaches wherein the diagnostic device includes a microphone and audio interface coupling the microphone to the electronic processor for receiving a cough sound of the patient (“...Another form of data that may be entered through the unstructured data entry mode 62 includes physiological data captured at the location of the patient. The physiological data can be gathered through the use of a remote medical diagnostic tool 68. The remote medical diagnostic tool 68 could be, for example, an EKG monitor that monitors the electrocardiographic signal of the heart. The output of the diagnostic tool 68 could be coupled to the computer of the patient 20 through a serial port, USB port, or any other type of connection. The EKG would represent raw data that could be used by the system 10 to diagnose a heart condition. The data could be examined and/or integrated by the system 10 in order to generate questions, or so that the raw data can be displayed to the physician. Finally, unstructured data can be input into the system 10 through the diagnostic tool 68 via a sound file. The patient 10 may record a cough, or some other sound, through a microphone that can then be entered into the site through the unstructured data entry mode 62. The data gathered through the data entry modes 62-66 is passed to the server applications 46 for examination and storage... The server applications 46: (i) process and store the data passed from the patient interface 42; (ii) communicate back to the patient interface 42 with additional questions, and (iii) compile summary information for the physician interface 44. The server applications 46 include an interpretation module 70 configured to translate unstructured data from the patient interface 42 into structured data. The medical history database 48 and the reference database 58 store the data from the patient interface 42 and the interpretation module 70. The IDD module 52 and the DxNA module 54 process the information from the patient interface 42 and the databases 48 and 58. The IDD module 52 also queries the patient interface 42 with additional questions. The DxNA, IDD and medical history database modules are also responsible for generating the summary information for the physician interface 44. Finally, the treatment module 56 processes information from the databases 48, 58 to determine treatment protocols...” paragraphs 0061/062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung and Abeyratne with the teaching of Mishelevich because the teaching of Mishelevich would improve the system of Jung and Abeyratne by providing a microphone sensor for determining or diagnosing cough related ailment.

As to claim 15, Jung as modified by Abeyratne teaches diagnostic device according to claim 14, however it does not explicitly teach wherein the diagnostic application includes a cough feature extraction engine and wherein in use the processor is configured apply the cough sound to the cough feature extraction engine to produce cough features thereof.  
Mishelevich teaches wherein the diagnostic application includes a cough feature extraction engine and wherein in use the processor is configured apply the cough sound to the cough feature extraction engine to produce cough features thereof (“...Another form of data that may be entered through the unstructured data entry mode 62 includes physiological data captured at the location of the patient. The physiological data can be gathered through the use of a remote medical diagnostic tool 68. The remote medical diagnostic tool 68 could be, for example, an EKG monitor that monitors the electrocardiographic signal of the heart. The output of the diagnostic tool 68 could be coupled to the computer of the patient 20 through a serial port, USB port, or any other type of connection. The EKG would represent raw data that could be used by the system 10 to diagnose a heart condition. The data could be examined and/or integrated by the system 10 in order to generate questions, or so that the raw data can be displayed to the physician. Finally, unstructured data can be input into the system 10 through the diagnostic tool 68 via a sound file. The patient 10 may record a cough, or some other sound, through a microphone that can then be entered into the site through the unstructured data entry mode 62. The data gathered through the data entry modes 62-66 is passed to the server applications 46 for examination and storage... The server applications 46: (i) process and store the data passed from the patient interface 42; (ii) communicate back to the patient interface 42 with additional questions, and (iii) compile summary information for the physician interface 44. The server applications 46 include an interpretation module 70 configured to translate unstructured data from the patient interface 42 into structured data. The medical history database 48 and the reference database 58 store the data from the patient interface 42 and the interpretation module 70. The IDD module 52 and the DxNA module 54 process the information from the patient interface 42 and the databases 48 and 58. The IDD module 52 also queries the patient interface 42 with additional questions. The DxNA, IDD and medical history database modules are also responsible for generating the summary information for the physician interface 44. Finally, the treatment module 56 processes information from the databases 48, 58 to determine treatment protocols...” paragraphs 0061/062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung and Abeyratne with the teaching of Mishelevich because the teaching of Mishelevich would improve the system of Jung and Abeyratne by providing a microphone sensor for determining or diagnosing cough related ailment.

As to claim 16, Jung as modified by Abeyratne teaches a diagnostic device according to claim 15, however it does not explicitly teach wherein the diagnostic device is configured by the diagnostic application in use to apply the cough features to the at least one of said diagnostic models.  
Mishelevich teaches wherein the diagnostic device is configured by the diagnostic application in use to apply the cough features to the at least one of said diagnostic model (“...Another form of data that may be entered through the unstructured data entry mode 62 includes physiological data captured at the location of the patient. The physiological data can be gathered through the use of a remote medical diagnostic tool 68. The remote medical diagnostic tool 68 could be, for example, an EKG monitor that monitors the electrocardiographic signal of the heart. The output of the diagnostic tool 68 could be coupled to the computer of the patient 20 through a serial port, USB port, or any other type of connection. The EKG would represent raw data that could be used by the system 10 to diagnose a heart condition. The data could be examined and/or integrated by the system 10 in order to generate questions, or so that the raw data can be displayed to the physician. Finally, unstructured data can be input into the system 10 through the diagnostic tool 68 via a sound file. The patient 10 may record a cough, or some other sound, through a microphone that can then be entered into the site through the unstructured data entry mode 62. The data gathered through the data entry modes 62-66 is passed to the server applications 46 for examination and storage... The server applications 46: (i) process and store the data passed from the patient interface 42; (ii) communicate back to the patient interface 42 with additional questions, and (iii) compile summary information for the physician interface 44. The server applications 46 include an interpretation module 70 configured to translate unstructured data from the patient interface 42 into structured data. The medical history database 48 and the reference database 58 store the data from the patient interface 42 and the interpretation module 70. The IDD module 52 and the DxNA module 54 process the information from the patient interface 42 and the databases 48 and 58. The IDD module 52 also queries the patient interface 42 with additional questions. The DxNA, IDD and medical history database modules are also responsible for generating the summary information for the physician interface 44. Finally, the treatment module 56 processes information from the databases 48, 58 to determine treatment protocols...” paragraphs 0061/062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jung and Abeyratne with the teaching of Mishelevich because the teaching of Mishelevich would improve the system of Jung and Abeyratne by providing a microphone sensor for determining or diagnosing cough related ailment.


Response to Arguments
Applicant's arguments filed 12/07/22 have been fully considered but they are not persuasive. 
Applicants argued in substance that the applied prior arts do teach or suggest "...provided that the disease diagnostic parameters comprise screen-in criteria as determined in a first pass based on input provided to the input/output interface from the caregiver, operating a processor of the electronic device in a second pass sequenced subsequent to the first pass...”.
The Examiner disagrees.
The Jung prior art discloses apparatus, device, methods, computer program product, and systems are described that receive at least one set of diagnosis parameters associated with one or more patients and determine one or more spider charts associated with one or more potential diagnoses for the one or more patients, and provide the one or more spider charts in visual display. Among other things one or more diagnostic parameters are received by user input (receive "n" diagnosis parameters) in a first pass and if a parameter handler 116 access the graphical representation database 120/diagnosis database 124 and determines that an additional diagnosis parameter is needed, (additional diagnosis parameter requested using the input fields 112) in a second pass. Thereafter, the spider chart generator generates a visual chart of the diagnosis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194